Name: 82/736/EEC: Council Decision of 18 October 1982 on the list of establishments in the Kingdom of Sweden approved for the purposes of exporting fresh meat to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-08

 Avis juridique important|31982D073682/736/EEC: Council Decision of 18 October 1982 on the list of establishments in the Kingdom of Sweden approved for the purposes of exporting fresh meat to the Community Official Journal L 311 , 08/11/1982 P. 0018 - 0020 Spanish special edition: Chapter 03 Volume 26 P. 0114 Portuguese special edition Chapter 03 Volume 26 P. 0114 ++++COUNCIL DECISION OF 18 OCTOBER 1982 ON THE LIST OF ESTABLISHMENTS IN THE KINGDOM OF SWEDEN APPROVED FOR THE PURPOSES OF EXPORTING FRESH MEAT TO THE COMMUNITY ( 82/736/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS ESTABLISHMENTS IN THIRD COUNTRIES CANNOT BE AUTHORIZED TO EXPORT FRESH MEAT TO THE COMMUNITY UNLESS THEY SATISFY THE GENERAL AND SPECIAL CONDITIONS LAID DOWN IN DIRECTIVE 72/462/EEC ; WHEREAS SWEDEN HAS FORWARDED , IN ACCORDANCE WITH ARTICLE 4 ( 3 ) OF DIRECTIVE 72/462/EEC , A LIST OF THE ESTABLISHMENTS AUTHORIZED TO EXPORT FRESH MEAT TO THE COMMUNITY ; WHEREAS COMMUNITY ON-THE-SPOT VISITS HAVE SHOWN THAT THE HYGIENE STANDARDS OF MANY OF THESE ESTABLISHMENTS ARE SUFFICIENT AND THEY MAY THEREFORE BE ENTERED ON A FIRST LIST , DRAWN UP ACCORDING TO ARTICLE 4 ( 1 ) OF THE SAID DIRECTIVE , OF ESTABLISHMENTS FROM WHICH IMPORTATION OF FRESH MEAT MAY BE AUTHORIZED ; WHEREAS THE CASE OF THE OTHER ESTABLISHMENTS PROPOSED BY SWEDEN HAS TO BE RE-EXAMINED ON THE BASIS OF ADDITIONAL INFORMATION REGARDING THEIR HYGIENE STANDARDS AND THEIR ABILITY TO ADAPT QUICKLY TO COMMUNITY RULES ; WHEREAS , IN THE MEANTIME AND SO AS TO AVOID ANY ABRUPT INTERRUPTION OF EXISTING TRADE FLOWS , THESE ESTABLISHMENTS MAY BE AUTHORIZED TEMPORARILY TO CONTINUE THEIR EXPORTS OF FRESH MEAT TO THOSE MEMBER STATES PREPARED TO ACCEPT THEM ; WHEREAS IT WILL THEREFORE BE NECESSARY TO RE-EXAMINE AND , IF NECESSARY , AMEND THIS DECISION ; WHEREAS , IN RELATION TO THE PARTICULAR CASE OF COLD STORES , THE COMMUNITY STANDARDS WHICH MUST BE MET ARE AT PRESENT THE SUBJECT OF CERTAIN ADJUSTMENTS , THE FINAL FORM OF WHICH MAY NOT BE ACCURATELY FORESEEN ; WHEREAS , CONSEQUENTLY , IT IS NECESSARY TO HOLD THIS MATTER IN ABEYANCE AND TO LEAVE TO A LATER DATE ALL DECISIONS CONCERNING THESE ESTABLISHMENTS ; WHEREAS THE CONDITIONS FOR THE IMPORTATION OF FRESH MEAT FROM ESTABLISHMENTS APPEARING IN THE ANNEX REMAIN SUBJECT TO VETERINARY PROVISIONS LAID DOWN AND TO THE GENERAL PROVISIONS OF THE TREATY ; WHEREAS , IN PARTICULAR , THE IMPORTATION FROM THIRD COUNTRIES AND THE RE-EXPORTATION TO OTHER MEMBER STATES OF CERTAIN CATEGORIES OF MEAT , SUCH AS CUTS WEIGHING LESS THAN 3 KG , OR MEAT CONTAINING RESIDUES OF CERTAIN SUBSTANCES , WHICH ARE NOT YET COVERED BY HARMONIZED COMMUNITY RULES , REMAIN SUBJECT TO THE HEALTH LEGISLATION OF THE IMPORTING MEMBER STATE ; WHEREAS , IN THE ABSENCE OF ANY FAVOURABLE OPINION FROM THE STANDING VETERINARY COMMITTEE , THE COMMISSION IS UNABLE TO ADOPT THE MEASURES IT HAD ENVISAGED ON THIS MATTER UNDER THE PROCEDURE PROVIDED FOR IN ARTICLE 29 OF DIRECTIVE 72/462/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE ESTABLISHMENTS IN SWEDEN LISTED IN THE ANNEX ARE HEREBY APPROVED FOR THE PURPOSES OF EXPORTING FRESH MEAT INTO THE COMMUNITY . 2 . IMPORTS OF FRESH MEAT FROM THE ESTABLISHMENTS REFERRED TO IN PARAGRAPH 1 SHALL REMAIN SUBJECT TO THE COMMUNITY VETERINARY PROVISIONS LAID DOWN , IN PARTICULAR THOSE CONCERNING HEALTH PROTECTION REQUIREMENTS . ARTICLE 2 1 . MEMBER STATES SHALL PROHIBIT IMPORTS OF FRESH MEAT COMING FROM ESTABLISHMENTS OTHER THAN THOSE LISTED IN THE ANNEX . 2 . THE PROHIBITION REFERRED TO IN PARAGRAPH 1 SHALL , HOWEVER , APPLY ONLY FROM 1 AUGUST 1983 TO ESTABLISHMENTS WHICH ARE NOT LISTED IN THE ANNEX BUT WHICH HAVE BEEN APPROVED AND OFFICIALLY PROPOSED BY THE SWEDISH AUTHORITIES AS OF 1 JANUARY 1982 PURSUANT TO ARTICLE 4 ( 3 ) OF DIRECTIVE 72/462/EEC , UNLESS A DECISION IS TAKEN TO THE CONTRARY , IN ACCORDANCE WITH ARTICLE 4 ( 1 ) OF THE SAID DIRECTIVE , BEFORE 1 AUGUST 1983 . THE COMMISSION SHALL FORWARD THE LIST OF THESE ESTABLISHMENTS TO THE MEMBER STATES . ARTICLE 3 THIS DECISION SHALL APPLY FROM 1 JANUARY 1983 . ARTICLE 4 THIS DECISION SHALL BE REVIEWED AND IF NECESSARY AMENDED BEFORE 1 MARCH 1983 . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 18 OCTOBER 1982 . FOR THE COUNCIL THE PRESIDENT N . A . KOFOED ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ANNEX LIST OF ESTABLISHMENTS REFERRED TO IN ARTICLE 1 APPROVAL NO*ESTABLISHMENT*ADDRESS* I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 78 - 294*FARMEK*VISBY* B . SLAUGHTERHOUSES 75*BROEDERNA GUSTAVSSONS SLAKTERI AB*LOVENE* 108*LINDAHLS SLAKTERI AB*ANEBY* C . CUTTING PREMISES 237*GUNNAR DAFGAARD AB*KAELLBY* II . PIGMEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 52 - 283*SKANEK*TOMELILLA* 78 - 294*FARMEK*VISBY* B . SLAUGHTERHOUSES 56*SKANEK*HALMSTAD* 65*ESLOEV SLAKTERI AB*ESLOEV* 66*HAAKANTORPS SLAKTERI AB*VARA* 75*BROEDERNA GUSTAVSSONS SLAKTERI AB*LOVENE* 81*SCAN VAEST*SKARA* 82*A . J . DAHLBERGS SLAKTERI AB*BRAALANDA* 108*LINDAHLS SLAKTERI AB*ANEBY* 80*KRISTIANSTAD-BLEKINGE SLAKTERIFOERENING*KRISTIANSTAD* C . CUTTING PREMISES 237*GUNNAR DAFGAARD AB*KAELLBY* 240*AB LORDS LIVSMEDEL*HELSINGBORG* 299*AB PRIMEFOOD*YSTAD* 461*AB SAMFOD*MALMOE